SWANN, Judge.
This appeal is by one of the plaintiffs below, Robert W. Masters, Jr., a minor, by and through his father and next friend, Robert W. Masters, from a final judgment for the defendant, based upon defendant’s motion for a summary final judgment.
The style of the case on appeal incorrectly reflects Robert W. Masters, individually, as an appellant. The record reflects that the action of the father, Robert W. Masters, individually, against the defendant, is still pending on the merits in the trial court and the notice of appeal filed herein is for and on behalf of the minor, only.
5¿Ve have instructed our Clerk to correct the style of this case accordingly, to show the minor as the only appellant herein.
We have examined the claims of appellant for reversal and find them to be without merit. The trial judge was correct in his ruling that “no claim had ever been filed by or on behalf of Robert W. Masters, Jr.” The only claim filed, in the probate proceeding, was the claim for Robert W. Masters, the father. See Youngblood v. Taylor, Fla.1956, 89 So.2d 503.
We do not consider the appellee’s cross assignment of error, as it relates to the propriety of an order of the trial judge in denying the defendant’s motion for summary judgment on the merits. Since the father’s *452case below is still pending on the merits and we have previously determined that he is not an actual appellant in this appeal, we do not think this issue is properly before us, at this time.
Affirmed.